

	

		II

		109th CONGRESS

		1st Session

		S. 1605

		IN THE SENATE OF THE UNITED STATES

		

			July 29, 2005

			Mr. Kyl (for himself,

			 Mr. Pryor, Mr.

			 Cornyn, Mr. Graham,

			 Mr. Brownback, and

			 Mr. Chambliss) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 18, United States Code, to

		  protect public safety officers, judges, witnesses, victims, and their family

		  members, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Law-Enforcement Officers'

			 Protection Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Offense of murder or manslaughter of a federally funded

				public safety officer.

					Sec. 3. Increased

				penalties for assault of federally funded public safety officers, Federal

				judges, and other Federal officials.

					Sec. 4. Increased

				penalties for retaliating against a federally funded public safety officer,

				Federal judge, or other Federal official by murdering or assaulting a family

				member.

					Sec. 5. Increased

				penalties for murder, manslaughter, and related crimes under Federal

				jurisdiction.

					Sec. 6. Ensuring fair

				and expeditious Federal collateral review of convictions for killing a public

				safety officer or State judge.

					Sec. 7. Limitation on damages incurred during commission of a

				felony or crime of violence.

					Sec. 8. Improvements to the Law Enforcement Officers' Safety

				Act.

					Sec. 9. Increased penalties for

				injuring or influencing a judicial officer or juror.

					Sec. 10. Increased

				penalties for tampering with a witness, victim, or an informant.

					Sec. 11. Increased

				penalties for retaliation against a witness, victim, or informant.

					Sec. 12. Protections

				against malicious recording of fictitious liens against Federal judges,

				federally funded public safety officers, or other Federal

				officials.

					Sec. 13. Protection of individuals performing certain Federal

				and federally assisted functions.

				

			2.Offense of murder or

			 manslaughter of a federally funded public safety officerSection 1114 of title 18, United States

			 Code, is amended—

			(1)by striking Whoever and

			 inserting (a) In

			 General.—Whoever;

			(2)in new subsection (a), by inserting

			 federally funded public safety officer or any after

			 Whoever kills or attempts to kill any; and

			(3)by inserting at the end the

			 following:

				

					(b)DefinitionAs used in this section:

						(1)Federally

				funded public safety officerThe term federally funded public

				safety officer means a public safety officer for a public agency

				(including a court system) that receives Federal financial assistance.

						(2)Judicial

				officerThe term

				judicial officer means a judge or other officer or employee of a

				court, including prosecutors and corrections, probation, and parole

				officers.

						(3)Public

				agencyThe term public

				agency has the meaning given such term in section 1204 of the Omnibus

				Crime Control and Safe Streets Act of 1968.

						(4)Public safety

				officerThe term public

				safety officer has the meaning given such term in section 1204 of the

				Omnibus Crime Control and Safe Streets Act of 1968 and also includes a judicial

				officer.

						.

			3.Increased penalties

			 for assault of federally funded public safety officers, Federal judges, and

			 other Federal officials

			(a)Revision of

			 section 111Section 111 of

			 title 18, United States Code, is amended to read as follows:

				

					111.Assault and

				interference with certain public officers and employeesWhoever assaults or interferes with a person

				designated in section 1114, while such person is engaged in, or on account of,

				official duties, or assaults a person who formerly served as a person

				designated in section 1114 on account of the performance of official duties,

				shall be fined under this title and—

						(1)if the conduct constituting the offense is

				an interference or a simple assault, be imprisoned not more than one year, or

				both;

						(2)if the assault resulted in bodily injury

				(as defined in section 1365), be imprisoned not less than 5 nor more than 20

				years;

						(3)if a dangerous weapon was used or possessed

				during and in relation to the offense, be imprisoned not less than 15 nor more

				than 40 years;

						(4)if the assault resulted in serious bodily

				injury (as defined for purposes of section 2119(2)), be imprisoned not less

				than 15 nor more than 40 years; and

						(5)in any other case, be imprisoned not less

				than 2 nor more than 10

				years.

						.

			(b)Clerical

			 amendmentThe item relating

			 to section 111 in the table of sections at the beginning of chapter 7 of title

			 18, United States Code, is amended to read as follows:

				

					

						111. Assault and interference

				with certain public officers and

				employees.

					

					.

			4.Increased penalties

			 for retaliating against a federally funded public safety officer, Federal

			 judge, or other Federal official by murdering or assaulting a family

			 member

			(a)PenaltiesSection 115(b) of title 18, United States

			 Code, is amended to read as follows:

				

					(b)(1)The punishment for an assault in violation

				of this section is a fine under this title and—

							(A)if the assault consists of a simple

				assault, a term of imprisonment for not more than one year, or both;

							(B)if the assault resulted in bodily injury

				(as used in section 1365), a term of imprisonment for not less than 5 nor more

				than 20 years;

							(C)if a dangerous weapon was used or possessed

				during and in relation to the offense, a term of imprisonment not less than 15

				nor more than 40 years;

							(D)if the assault resulted in serious bodily

				injury (as defined for purposes of section 2119(2)), a term of imprisonment not

				less than 15 nor more than 40 years; and

							(E)in any other case, not less than 2 nor more

				than 10 years.

							(2)The punishment for a kidnaping, attempted

				kidnaping, or conspiracy to kidnap in violation of this section is a fine under

				this title and imprisonment for any term of years not less than 30, or for

				life.

						(3)The punishment for a murder, attempted

				murder, or conspiracy to murder in violation of this section is a fine under

				this title and imprisonment for any term of years not less than 30, or for

				life, or the death penalty.

						(4)A

				threat made in violation of this section shall be punished by a fine under this

				title and imprisonment for a term of not less than 5 years nor more than 20

				years.

						(5)Each punishment for criminal conduct under

				this section shall be in addition to any other punishment, whether imposed for

				a conviction under this section or otherwise, for other criminal conduct during

				the same criminal

				episode.

						.

			(b)Conforming

			 amendments relating to cross reference to section 1114

				(1)Section

			 headingThe heading for

			 section 115 of title 18, United States Code, is amended to read as

			 follows:

					

						115.Influencing,

				impeding, or retaliating against certain officials by threats or by injuring a

				family

				member

						.

				(2)Table of

			 sectionsThe item relating to

			 section 115 in the table of sections at the beginning of chapter 7 of title 18,

			 United States Code, is amended to read as follows:

					

						

							115. Influencing, impeding, or

				retaliating against certain officials by threats or by injuring a family

				member

						

						.

				5.Increased penalties

			 for murder, manslaughter, and related crimes under Federal

			 jurisdiction

			(a)Murder

			 amendmentsSection 1111(b) of

			 title 18, United States Code, is amended by inserting not less than

			 30 after any term of years.

			(b)Manslaughter

			 amendmentsSection 1112(b) of

			 title 18, United States Code, is amended—

				(1)by striking or imprisoned

			 and all that follows through both and inserting and

			 imprisoned for a term of years not less than 15 years nor more than 40

			 years; and

				(2)by striking or imprisoned

			 and all that follows through both and inserting and

			 imprisoned for a term of years not more less than 3 years nor more than 15

			 years.

				(c)Attempt

			 amendmentSection 1113 of

			 title 18, United States Code, is amended by striking shall, for an

			 attempt to commit murder and all that follows through the period at the

			 end of the section and inserting shall be punished as is provided for a

			 completed offense..

			(d)Conspiracy

			 amendmentSection 1117 of

			 title 18, United States Code, is amended by striking by imprisonment for

			 any term of years or for life and inserting as is provided for

			 the violation which is the object of the conspiracy.

			6.Ensuring fair and

			 expeditious Federal collateral review of convictions for killing a public

			 safety officer or State judge

			(a)Short

			 titleThis section may be

			 cited as the Dr. John B. Jamison

			 Act.

			(b)Limits on

			 casesSection 2254 of title

			 28, United States Code, is amended by adding at the end the following:

				

					(j)(1)A court, justice, or judge shall not have

				jurisdiction to consider any claim relating to the judgment or sentence in an

				application described under paragraph (2), unless the applicant shows that the

				claim qualifies for consideration on the grounds described in subsection

				(e)(2). Any such application that is presented to a court, justice, or judge

				other than a district court shall be transferred to the appropriate district

				court for consideration or dismissal in conformity with this subsection, except

				that a court of appeals panel must authorize any second or successive

				application in conformity with section 2244 before any consideration by the

				district court. Relief shall not be granted with respect to any claim in an

				application described in paragraph (2) unless the denial of relief is contrary

				to, or would entail an unreasonable application of, clearly established Federal

				law, as determined by the Supreme Court of the United States.

						(2)This subsection applies to an application

				for a writ of habeas corpus on behalf of a person in custody pursuant to the

				judgment of a State court for a crime that involved the killing of a public

				safety officer while the public safety officer was engaged in the performance

				of official duties, or on account of the public safety officer’s performance of

				official duties or status as a public safety officer.

						(3)For an application described in paragraph

				(2), the following requirements shall apply in the district court:

							(A)Any motion by either party for an

				evidentiary hearing shall be filed and served not later than 90 days after the

				State files its answer or, if no timely answer is filed, the date on which such

				answer is due.

							(B)Any motion for an evidentiary hearing shall

				be granted or denied not later than 30 days after the date on which the party

				opposing such motion files a pleading in opposition to such motion or, if no

				timely pleading in opposition is filed, the date on which such pleading in

				opposition is due.

							(C)Any evidentiary hearing shall be—

								(i)convened not less than 60 days after the

				order granting such hearing; and

								(ii)completed not more than 150 days after the

				order granting such hearing.

								(D)A district court shall enter a final order,

				granting or denying the application for a writ of habeas corpus, not later than

				15 months after the date on which the State files its answer or, if no timely

				answer is filed, the date on which such answer is due, or not later than 60

				days after the case is submitted for decision, whichever is earlier.

							(E)If the district court fails to comply with

				the requirements of this paragraph, the State may petition the court of appeals

				for a writ of mandamus to enforce the requirements. The court of appeals shall

				grant or deny the petition for a writ of mandamus not later than 30 days after

				such petition is filed with the court.

							(4)For an application described in paragraph

				(2), the following requirements shall apply in the court of appeals:

							(A)A timely filed notice of appeal from an

				order issuing a writ of habeas corpus shall operate as a stay of that order

				pending final disposition of the appeal.

							(B)The court of appeals shall decide the

				appeal from an order granting or denying a writ of habeas corpus—

								(i)not later than 120 days after the date on

				which the brief of the appellee is filed or, if no timely brief is filed, the

				date on which such brief is due; or

								(ii)if a cross-appeal is filed, not later than

				120 days after the date on which the appellant files a brief in response to the

				issues presented by the cross-appeal or, if no timely brief is filed, the date

				on which such brief is due.

								(C)(i)Following a decision by a panel of the

				court of appeals under subparagraph (B), a petition for panel rehearing is not

				allowed, but rehearing by the court of appeals en banc may be requested. The

				court of appeals shall decide whether to grant a petition for rehearing en banc

				not later than 30 days after the date on which the petition is filed, unless a

				response is required, in which case the court shall decide whether to grant the

				petition not later than 30 days after the date on which the response is filed

				or, if no timely response is filed, the date on which the response is

				due.

								(ii)If rehearing en banc is granted, the court

				of appeals shall make a final determination of the appeal not later than 120

				days after the date on which the order granting rehearing en banc is

				entered.

								(D)If the court of appeals fails to comply

				with the requirements of this paragraph, the State may petition the Supreme

				Court or a justice thereof for a writ of mandamus to enforce the

				requirements.

							(5)(A)The time limitations under paragraphs (3)

				and (4) shall apply to an initial application described in paragraph (2), any

				second or successive application described in paragraph (2), and any

				redetermination of an application described in paragraph (2) or related appeal

				following a remand by the court of appeals or the Supreme Court for further

				proceedings.

							(B)In proceedings following remand in the

				district court, time limits running from the time the State files its answer

				under paragraph (3) shall run from the date the remand is ordered if further

				briefing is not required in the district court. If there is further briefing

				following remand in the district court, such time limits shall run from the

				date on which a responsive brief is filed or, if no timely responsive brief is

				filed, the date on which such brief is due.

							(C)In proceedings following remand in the

				court of appeals, the time limit specified in paragraph (4)(B) shall run from

				the date the remand is ordered if further briefing is not required in the court

				of appeals. If there is further briefing in the court of appeals, the time

				limit specified in paragraph (4)(B) shall run from the date on which a

				responsive brief is filed or, if no timely responsive brief is filed, from the

				date on which such brief is due.

							(6)The failure of a court to meet or comply

				with a time limitation under this subsection shall not be a ground for granting

				relief from a judgment of conviction or sentence, nor shall the time

				limitations under this subsection be construed to entitle a capital applicant

				to a stay of execution, to which the applicant would otherwise not be entitled,

				for the purpose of litigating any application or appeal.

						(7)In this subsection the term public

				safety officer has the meaning given such term in section 1114 of title

				18.

						.

			(c)Rights associated

			 with habeas corpus proceedingsSection 3771(b) of title 18, United States

			 Code, is amended—

				(1)by striking In any court

			 proceeding and inserting the following:

					

						(1)In

				generalIn any court

				proceeding

						;

				and

				(2)by adding at the end the following:

					

						(2)Habeas corpus

				proceedings

							(A)In

				generalIn a Federal habeas

				corpus proceeding arising out of a State conviction, the court shall ensure

				that a crime victim is afforded the rights described in paragraphs (3), (4),

				(7), and (8) of subsection (a).

							(B)Enforcement

								(i)In

				generalThese rights may be

				enforced by the crime victim or the crime victim's lawful representative in the

				manner described in paragraphs (1) and (3) of subsection (d).

								(ii)Multiple

				victimsIn a case involving

				multiple victims, subsection (d)(2) shall also apply.

								(C)LimitationThis paragraph relates to the duties of a

				court in relation to the rights of a crime victim in Federal habeas corpus

				proceedings arising out of a State conviction, and does not give rise to any

				obligation or requirement applicable to personnel of any agency of the

				Executive Branch of the Federal Government.

							(D)DefinitionFor purposes of this paragraph, the term

				crime victim means the person against whom the State offense is

				committed or, if that person is killed or incapacitated, that person's family

				member or other lawful

				representative.

							.

				(d)Application to

			 pending cases

				(1)In

			 generalThe amendments made

			 by this section shall apply to cases pending on or after the date of enactment

			 of this Act.

				(2)Time

			 limitsIn a case pending on

			 the date of enactment of this Act, if the amendments made by this section

			 provide that a time limit runs from an event or time that has occurred prior to

			 such date of enactment, the time limit shall run instead from such date of

			 enactment.

				7. Limitation on damages

			 incurred during commission of a felony or crime of violence

			(a)In

			 generalSection 1979 of the

			 Revised Statutes (42 U.S.C. 1983) is amended by—

				(1)striking except that in any action

			 brought against a judicial officer for an act or omission taken in such

			 officer's judicial capacity, injunctive relief shall not be granted unless a

			 declaratory decree was violated or declaratory relief was unavailable.

			 and inserting the following: “except that—

					

						(1)in any action brought against a judicial

				officer for an act or omission taken in such officer's judicial capacity,

				injunctive relief shall not be granted unless a declaratory decree was violated

				or declaratory relief was unavailable; and

						(2)in any action seeking redress for a

				deprivation that was incurred in the course of, or as a result of, or is

				related to, conduct by the injured party that, more likely than not,

				constituted a felony or a crime of violence (as defined in section 16 of title

				18, United States Code), including any deprivation in the course of arrest or

				apprehension for, or the investigation, prosecution, or adjudication of such an

				offense, a court shall not have jurisdiction to consider a claim for damages

				other than for necessary out-of-pocket expenditures and other monetary

				loss.

						;

				and

				(2)indenting the last sentence as an

			 undesignated paragraph.

				(b)Attorney's

			 feesSection 722(b) of the

			 Revised Statutes (42 U.S.C. 1988(b)) is amended by striking except that

			 in any action brought against a judicial officer for an act or omission taken

			 in such officer's judicial capacity such officer shall not be held liable for

			 any costs, including attorneys fees, unless such action was clearly in excess

			 of such officer's jurisdiction. and inserting the following: “except

			 that—

				

					(1)in any action brought against a judicial

				officer for an act or omission taken in such officer's judicial capacity, such

				officer shall not be held liable for any costs, including attorneys fees,

				unless such action was clearly in excess of such officer's jurisdiction;

				and

					(2)in any action seeking redress for a

				deprivation that was incurred in the course of, or as a result of, or is

				related to, conduct by the injured party that, more likely than not,

				constituted a felony or a crime of violence (as defined in section 16 of title

				18, United States Code), including any deprivation in the course of arrest or

				apprehension for, or the investigation, prosecution, or adjudication of, such

				an offense, the court may not allow such party to recover attorney's

				fees.

					.

			8.Improvements to the

			 law enforcement officers' safety act

			Section 926C of title 18, United States

			 Code, is amended—

				(1)in subsection (c)—

					(A)in paragraph (3)(A), by striking was

			 regularly employed as a law enforcement officer for an aggregate of 15 years or

			 more and inserting served as a law enforcement officer for an

			 aggregate of 10 years or more; and

					(B)by striking paragraphs (4) and (5), and

			 designating paragraphs (6) and (7) as paragraphs (4) and (5), respectively;

			 and

					(2)in subsection (d)—

					(A)in paragraph (1), by striking

			 or after the semicolon;

					(B)in paragraph (2)(B), by striking the period

			 and inserting ; or; and

					(C)by adding at the end the following:

						

							(3)in those States or for those

				law-enforcement agencies that do not issue the identification or certification

				required by paragraph (1) or (2)—

								(A)an identification issued by the agency from

				which the individual retired from service as a law enforcement officer;

								(B)a photographic identification issued by an

				agency of the State in which the individual resides, such as a driver's license

				or a State identification card; and

								(C)a document issued by the State in which the

				individual resides that either certifies that the individual is authorized by

				the laws of that State to carry a concealed firearm, or, in those States that

				do not provide mandatory and objective standards for the issuance of such a

				license, certifies that the individual has received training in the safe

				handling of firearms or has completed a firearms safety or training course for

				security guards or

				investigators.

								.

					9.Increased penalties

			 for injuring or influencing a judicial officer or jurorSection 1503 of title 18, United States

			 Code, is amended—

			(1)by striking subsection (a) and inserting

			 the following:

				

					(a)(1)Whoever—

							(A)corruptly, or by threats or force, or by

				any threatening letter or communication, endeavors to influence, intimidate, or

				impede a juror or officer in a judicial proceeding in the discharge of that

				juror or officer’s duty;

							(B)injures a juror or an officer in a judicial

				proceeding on account of the performance of official duties as such juror or

				officer; or

							(C)corruptly, or by threats or force, or by

				any threatening letter or communication, influences, obstructs, or impedes, or

				endeavors to influence, obstruct, or impede, the due administration of

				justice;

							or attempts or conspires to do so, shall be punished

				as provided in subsection (b).(2)As used in this section, the term

				juror or officer in a judicial proceeding means a grand or petit

				juror, or other officer in or of any court of the United States, or an officer

				who may be serving at any examination or other proceeding before any United

				States magistrate judge or other committing

				magistrate.

						;

				

			(2)by striking subsection (b) and inserting

			 the following:

				

					(b)The punishment for an offense under this

				section is—

						(1)in the case of a killing, the punishment

				provided in sections 1111 and 1112:

						(2)in a case in which the offense was

				committed against a petit juror for a matter in which a felony was charged,

				imprisonment for any term of years not less than 20 years, or for life, and a

				fine under this title; and

						(3)in any other case, a fine under this title

				and imprisonment for not less than 10 years nor more than 30 years.

						(c)An attempt or a conspiracy to commit an

				offense punishable under this section shall be punished as is provided for the

				completed offense or the violation which is the object of the

				conspiracy

					.

			10.Increased penalties

			 for tampering with a witness, victim, or an informant

			(a)Changes in

			 penaltiesSection 1512 of

			 title 18, United States Code, is amended—

				(1)in subsection (a)(3)—

					(A)by striking subparagraph (B); and

					(B)in subparagraph (C), by striking not

			 more than 10 years and inserting not less than 5 years nor more

			 than 20 years;

					(2)in subsection (b), by striking or

			 imprisoned not more than ten years, or both and inserting not

			 less than 5 years nor more than 20 years;

				(3)in subsection (c), by striking or

			 imprisoned not more than twenty years, or both and inserting and

			 imprisoned not less than 5 years nor more than 20 years; and

				(4)in subsection (d), by striking or

			 imprisoned not more than one year, or both and inserting and

			 imprisoned not less than 5 years nor more than 20 years.

				(b)AttemptSection 1512(k) of title 18, United States

			 Code, is amended—

				(1)by inserting attempts or

			 before conspires; and

				(2)by inserting attempted or

			 before the commission.

				11.Increased penalties

			 for retaliation against a witness, victim, or informant

			Section 1513 of title 18, United States

			 Code, is amended—

				(1)in subsection (a)(1)(B)—

					(A)by inserting a comma after

			 probation; and

					(B)by striking the comma which immediately

			 follows another comma;

					(2)in subsection (a)(2), by striking

			 subparagraph (B);

				(3)in subsection (b), by striking or

			 imprisoned not more than ten years, or both and inserting and

			 imprisoned not less than 10 years nor more than 30 years;

				(4)in the first subsection (e), by striking

			 or imprisoned not more than 10 years, or both and inserting

			 and imprisoned not less than 10 years nor more than 30

			 years;

				(5)by redesignating the second subsection (e)

			 as subsection (f); and

				(6)in subsection (f) as so redesignated by

			 paragraph (5)—

					(A)by inserting attempts or

			 before conspires; and

					(B)by inserting attempted or

			 before the commission.

					12.Protections against

			 malicious recording of fictitious liens against Federal judges, federally

			 funded public safety officers, or other Federal officials

			(a)OffenseChapter 73 of title 18, United States Code,

			 is amended by adding at the end the following:

				

					1521.Retaliating against

				a Federal judge, federally funded public safety officer, or other Federal

				official by false claim or slander of titleWhoever files or attempts to file, in any

				public record or in any private record which is generally available to the

				public, any false lien or encumbrance against the real or personal property of

				a person designated in section 1114 shall be fined under this title or

				imprisoned for not more than 10 years, or

				both.

					.

			(b)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 73 of title 18, United States Code, is

			 amended by adding at the end the following new item:

				

					

						1521. Retaliating against a

				Federal judge, federally funded public safety officer, or other Federal

				official by false claim or slander of

				title.

					

					.

			13.Protection of

			 individuals performing certain Federal and federally assisted

			 functions

			(a)OffenseChapter 7 of title 18, United States Code,

			 is amended by adding at the end the following:

				

					117.Protection of

				individuals performing certain Federal and federally assisted

				functions

						(a)Whoever knowingly, and with the intent that

				it be used to threaten or intimidate a covered official or to kidnap, injure,

				or threaten a covered official or an immediate family member of a covered

				official as defined in section 115(c)(2) of this title, makes restricted

				personal information about a covered official publicly available shall be fined

				under this title and imprisoned for 5 years.

						(b)It is a defense to a prosecution under this

				section that the covered official gave permission to make the restricted

				personal information publicly available.

						(c)As used in this section—

							(1)the term restricted personal

				information means, with respect to an individual, the Social Security

				number, the home address, home phone number, mobile phone number, personal

				email, or home fax number of, and identifiable to, that individual; and

							(2)the term covered official

				means—

								(A)an individual designated in section 1114;

				or

								(B)a grand or petit juror, witness, or other

				officer in or of, any court of the United States, or an officer who may be

				serving at any examination or other proceeding before any United States

				magistrate judge or other committing

				magistrate.

								.

			(b)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 7 of title 18, United States Code, is

			 amended by adding at the end the following new item:

				

					

						117. Protection of individuals

				performing certain Federal and federally assisted

				functions.

					

					.

			

